Per Curiam.
The defendant pleaded guilty to larceny in the first degree by receiving stolen property in violation of General Statutes § 53a-122 (a) (2) after plea negotiations. After canvassing the defendant, the trial court accepted the plea of guilty under the Alford1 doctrine, and continued the case for sentencing. Before sentencing, through new counsel the defendant moved to withdraw the plea of guilty, claiming various infirmities in the trial court’s acceptance of that plea. The trial court denied the motion and sentenced the defendant. From judgment following that denial, the defendant has appealed to this court.
After reviewing the record and transcript in this matter, we find no basis on which to disturb the judgment of the trial court.
There is no error.

 North Carolina v. Alford, 400 U.S. 25, 91 S. Ct. 160, 27 L. Ed. 2d 162 (1970).